

114 HR 5861 IH: To establish terms and conditions under which the Secretary of the Interior shall convey, for fair market value, certain properties in the Lake Roosevelt National Recreation Area in the State of Washington to the permittees of those properties, and for other purposes.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5861IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish terms and conditions under which the Secretary of the Interior shall convey, for fair
			 market value, certain properties in the Lake Roosevelt National Recreation
			 Area in the State of Washington to the permittees of those properties, and
			 for other purposes.
	
 1.FindingCongress finds that it is in the public interest to eliminate expensive and contentious disputes between the Secretary and permittees by conveying, for fair market value, certain federally owned land in the Lake Roosevelt National Recreation Area, Washington.
 2.PurposeThe purpose of this Act is to establish terms and conditions under which the Secretary shall convey, for fair market value (less the improvements), certain Federal land in the Lake Roosevelt National Recreation Area, Washington.
 3.DefinitionsIn this Act: (1)PermitteeThe term permittee—
 (A)means a person who, on the date of the enactment of this Act, holds a valid permit for use of a Property; and
 (B)includes the permittee’s heirs, executors, and assigns of that permittee’s interest. (2)PropertyThe term Property means Federal land (including improvements) associated by permit with one of 25 private cabins on 26 vacation sites located along Sherman Creek and Rickey Point in the Lake Roosevelt National Recreation Area.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 4.Sale of properties (a)Timing; Purchaser To extend option To purchase (1)In generalThe Secretary shall give the permittee of a Property the first option to purchase that Property for fair market value (less the value of all permittee improvements) as determined under subsection (d). The Secretary shall convey the Property as soon as practicable after the date of the enactment of this Act, but no later than at the conclusion of the current permit period. If the Secretary fails to convey the property before the lease expires, the Secretary shall authorize permit extensions at no additional cost to the permittee.
 (2)Compensation for improvementsIf a permittee declines to purchase a Property, the Secretary shall offer the Property for sale to the general public at fair market value, as determined under subsection (d). If a person other than the permittee purchases the Property, that person shall compensate the permittee for the fair market value of all private improvements made to the Property, as determined under subsection (d).
 (3)Failure to sellIf no person submits a bid at or above the fair market value as determined under subsection (d), the property shall remain in Federal ownership.
 (b)In generalThe Secretary— (1)shall offer to sell, for fair market value—
 (A)all right, title, and interest of the United States in and to each Property, subject to valid existing rights; and
 (B)easements for— (i)vehicular access to such Property;
 (ii)access to and use of one dock for such Property; and (iii)access to and use of all boathouses, ramps, retaining walls, and other improvements for which access is provided in the permit for use of such Property on the date of the enactment of this Act; and
 (2)may sell, for fair market value, Federal land contiguous to each Property, not including shoreline or land needed to provide public access to the shoreline, if the Secretary—
 (A)determines that such a sale will eliminate inholdings and facilitate administration of adjacent land remaining in Federal ownership after the sale of each Property; and
 (B)after consultation with the appropriate Indian tribe, determines that such a sale will not adversely affect Indian cultural resources and sacred sites.
 (c)Purchase processThe Secretary shall— (1)solicit sealed bids for each Property; and
 (2)sell each Property to the bidder who submits the highest bid at or above the fair market value of the Property, as determined under subsection (d).
 (d)AppraisalThe Secretary shall conduct an appraisal of each Property (less the value of all permittee improvements) to determine the fair market value of that Property. The appraisal shall—
 (1)be conducted in conformance with the Uniform Standards of Professional Appraisal Practice; (2)appraise the value of the Property, including the value of appurtenant easements, exclusive of the value of private improvements made by permittees of the Property before the date of the appraisal; and
 (3)appraise the value of all private improvements made by permittees of the Property before the date of the appraisal.
 (e)CostsThe cost of a conveyance of a Property under this Act, including the cost of required appraisals, shall be paid—
 (1)by the Secretary in the case of a sale to a permittee, from revenues of that sale; and (2)by the purchaser in the case of a sale to any person other than the permittee.
				5.Proceeds from the sale of land
 Revenues from the sale of Federal land under this Act shall be made available to the Secretary, without further appropriation, for costs under section 4(e)(1) and for deferred maintenance activities in the Lake Roosevelt National Recreation Area.
		